Per Curiam.
Even if it be a matter of doubt whether the learned trial court based his order granting a new trial upon a review of the testimony presented at the instant trial, rather than upon the opinion of the Appellate Division rendered after the first trial* (See Ougel v. Hiscox, 216 N. Y. 145), we reach the conclusion that the verdict now under review is so clearly against the weight of the evidence † that the order appealed from should be affirmed. All concur. Order affirmed, with costs.

 See 233 App. Div. 150.—[Rep.


Verdict was for $15,000 in action for personal injuries.— [Rep.